Title: From James Madison to James Monroe, 5 February 1824
From: Madison, James
To: Monroe, James


        
          Dear Sir
          Feby. 5. 1824
        
        Your favor of Jany. 26. came duly to hand. The information I wish to be obtained from Genl. Jackson is 1st. What was the form & dates of the appointments of Brigadier, and of Brevet Major General, accepted by him in his letter of June 8th. 1814. to the Secy. of war; and what the date of the Secretary’s letter inclosing the appointments. The term “form” refers to the distinction between Commissions signed by the President, and appointments signed by the Secretary alone. 2dly What was the form & date of the appointment of Majr. Genl. accepted by him in his letter of June 20. to the Secretary of war, and what the date of the Secretary’s letter inclosing it; and particularly whether the appointment was to take effect from its date, or at a subsequent day.
        I am sorry that in addition to the trouble to yourself, any should be given to Gen: Jackson; especially as I do not foresee any very material light, in the expected information, beyond that now possessed. I had no reason, judging by my own feelings, to doubt the friendly ones of the General. I could not mistake his character so far as to suppose him capable of being influenced by the perverted Statement in print, unless into contempt for its Author, whose object could not escape him.
        It affords Mrs. Monroe’s & myself great pleasure to learn that the tedious instability of Mrs. Monroe’s health is terminating so happily. She must not give her physicians too much credit at the expence of what is due to the climate which proved so beneficial during her last visit, nor forget that its conservative virtues are not inferior to its restorative. We offer her & yourself our cordial respects & best wishes
        
          James Madison
        
      